COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
DON PATRICK ALMEIDA,                              )                     No. 08-04-00269-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       179th District Court
)
THE STATE OF TEXAS,                                   )                   of Harris County, Texas
)
                                    Appellee.                          )                             (TC# 979181)

O P I N I O N

            Don Patrick Almeida appeals his conviction for injury to a child.  Appellant waived his right
to a jury trial and entered a plea of guilty before the court without an agreed recommendation.  The
trial court sentenced Appellant to two years in the Texas Department of Criminal Justice Institutional
Division and a fine of $5,000.  We affirm.
            Appellant’s counsel has filed a brief in which he has concluded that the appeal is wholly
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967),
by advancing contentions which counsel says might arguably support the appeal.  See High v. State,
573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex.Crim.App. 1969).  A copy of counsel’s brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  A pro se brief
has been filed.
            The record reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure, and Appellant made a judicial
confession admitting his guilt.  Based upon the record before us, the guilty plea appears to have been
freely and voluntarily made by Appellant.
            We have carefully reviewed the record, counsel’s brief, and the pro se brief and agree that
the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A further discussion of the arguable ground advanced in counsel’s brief
would add nothing to the jurisprudence of the state.  The judgment is affirmed.


August 4, 2005                                                            
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)